PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/949,513
Filing Date: 10 Apr 2018
Appellant(s): Ayers et al.



__________________
Christopher M. Tobin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/14/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1-3, 6-8, 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0174754 A1 Lee et al in view of US 2013/0021510 A1 Sambonsugi.
2:	As for Claim 1, Lee depicts in Figure 8 and teaches in Paragraphs [0057-0059] an image sensor, comprising: a pixel circuit including a reset transistor (370) and an amplification transistor (470), the pixel circuit configured to output a pixel signal (output of 430); an amplifier (330) including a pixel input (negative terminal) and an amplifier output (output of 330 input to 350), the amplifier configured to amplify a signal received at the pixel input. (Paragraph [0059]); a capacitor (500) connected to one of a source or a drain of the reset transistor (370) and to the amplification transistor 470); a first signal line 
Sambonsugi teaches in Paragraphs [0156-0159] and depicts in Figures 1 and 10 a digital camera with an image sensor having a column differential amplifier configured to have a selectable gain that allows a camera user to change the gain of the amplifier to different gains including gains of 8, 16 and 32. Sambonsugi teaches this variable gain differential amplifier is advantageous because it allows for the camera system and image sensor to operate at different selectable ISO gain settings and therefore, allow the camera to operate in different lighting environments including low light environments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera system of lee to use the variable differential amplifier circuit of Sambonsugi for the differential amplifier of lee in order to enable the camera system of lee to operate at different selectable ISO gain settings and therefore, allow the camera to operate in different lighting environments including low light environments.
3:	As for Claim 2, Lee depicts in Figure 8 and teaches in Paragraphs [0057-0059] wherein the capacitor (500) is connected to a gate of the amplification transistor (470).
4:	As for Claim 3, Lee depicts in Figure 8 and teaches in Paragraphs [0057-0059] wherein the amplifier (330) is configured to receive the pixel signal at the pixel input (negative terminal) and to receive a reference signal (Vr) at a reference input (positive terminal).

6:	As for Claim 7, Lee depicts in Figures 2 and 6-8 and teaches in Paragraphs [0050, 0054 and 0059] wherein the high reset level (V1) is higher than a gate threshold of the reset transistor, and the intermediate reset level (V2) and the low reset level (V3) are lower than the gate threshold of the reset transistor.
7:	As for Claim 8, Lee depicts in Figure 8 and teaches in Paragraphs [0057-0059] wherein the pixel circuit further includes a photodiode (D) and a transfer transistor (viewed by the examiner as transistor 430).
8:	As for Claim 11, Claim 11 is rejected for reasons discussed related to Claim 1.
9:	As for Claim 12, Claim 12 is rejected for reasons discussed related to Claim 2.
10:	As for Claim 13, Claim 13 is rejected for reasons discussed related to Claim 3.
11:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 6.
12:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 7.
13:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 8.
14:	Claims 4, 5, 9, 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0174754 A1 Lee et al in view of US 2013/0021510 A1 Sambonsugi further in view of US 2006/0243883 A1 Yahazu et al.
15:	As for Claims 4 and 5, Lee et al in view of Sambonsugi teaches a camera system that performed correlated double sampling (CDS). However, Lee et al in view of Sambonsugi does not explicitly teach, wherein: the CDS circuit is configured to perform a P-phase measurement corresponding to a reset level of the pixel circuit, and the CDS circuit is configured to subsequently perform a D-phase measurement corresponding to a data level of the pixel circuit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the CDS function of Yahazu et al for the CDS function of Lee et al in view of Sambonsugi in order to reduce fixed pattern noise and therefore, improve image quality.
16:	As for Claim 9, Lee et al in view of Sambonsugi teaches a pixel circuit that has a transistor that when activated allows the image data to be read out. However, Lee et al does not teach that each pixel has both a transfer transistor and a selection transistor in order to allow for improved readout control from the image sensor.
Yahazu et al teaches in Paragraph [0033] and depicts in Figure 1 a pixel structure that includes both a transfer transistor and a selection transistor. This pixel construction is well known and improves readout control from the image sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pixel structure of the pixels in the image sensor of Lee et al in view of Sambonsugi to include both a transfer transistor and a selection transistor in order to allow for improved readout control from the image sensor.
17:	As for Claim 14, Claim 14 is rejected for reasons discussed related to Claim 4.
18:	As for Claim 15, Claim 15 is rejected for reasons discussed related to Claim 5.
19:	As for Claim 19, Claim 19 is rejected for reasons discussed related to Claim 9.
20:	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0174754 A1 Lee et al in view of US 2013/0021510 A1 Sambonsugi further in view of USPN 7,277,129 B1 Lee.
21:	As for Claim 10, Lee et al depicts in Figure 8 and teaches in Paragraphs [0026, 0028 and 0057] an image sensor structure with a pixel structure (310) and an amplifier (330) external to the pixel structure.  Lee et al teaches wherein the pixel circuit is one of a plurality of pixel circuits arranged in a matrix (pixel array). However, Lee et al does not explicitly teach the amplifier (330) corresponds to a plurality of columns of the matrix.
Lee (129) depicts in Figure 3 the use of a differential amplifier (33) and teaches on Column 5, Lines 55-67 that the differential amplifier is a column amplifier used for an entire column of pixels therefore, reducing the number of amplifiers needed in the image sensor. For these reasons the rejection over the prior art is maintained. Furthermore, the examiner asserts that the term column and rows are interchangeable. Therefore, Lee (129) teaches a differential amplifier connected to multiple rows in a same column. The examiner views this as an equivalent structure when the image sensor is oriented in a way to views the rows as columns.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image sensor of Lee et al in view of Sambonsugi to share external amplifier (330) in a pixel array between multiple (columns or rows viewed differently depending on the orientation of the image sensor) of pixels in order to reduce the number of amplifiers needed and therefore, decrease the complexity and cost of the image senor.
22:	As for Claim 20, Claim 20 is rejected for reasons discussed related to Claim 10.
(2) Response to Argument
Appellant’s arguments filed 4/14/2021 have been fully considered but they are not persuasive. The Appellant argues that the prior art does not teach during a reset operation, the reset control "during a reset operation", the reset control signal has a waveform that monotonically changes from a first voltage level, to a second voltage level, to a third voltage level. The examiner asserts that the reset operation is occurring during each of the multiple reset pulses not during the period of time between reset pulses. The examiner asserts that the claim does not require the reset control signal to be a continuous analog signal that monotonically decreases between a first voltage at a start of a reset operation to a third voltage at the end of the reset operation. 
The appellant argues that the examiner is simply discarding portions of the reset waveform during which the waveform is increasing. The examiner disagrees with the applicant and asserts that the Claim limitation only requires the waveform to be monotonically decreasing during a reset operation and does not require the waveform to be a continuous analog monotonically decreasing waveform. Furthermore, the claim limitation does not claim the specifics of the reset operation. 
The appellant argues that even if one could argue that Lee in Figure 2 teaches a monotonically changing waveform that lee teaches away from the use of this waveform in the embodiment cited by the examiner and further asserts that Figure 2 is labeled prior art. Furthermore, the appellant in contrast to Figure 2 being labeled “prior art” asserts that Figure 7 is referred to as an ”example of the reset waveform in accordance with the concepts of the present invention.”. The examiner asserts that Figure 2 also is referred to in Paragraph [0039] as “a plot of an example discrete-time charge control voltage profile, as a function of time, as provided by the present invention” and is not limited as prior art. The examiner asserts that the waveform of Figure 7 was used for the rejection of the present invention. However, both the waveforms of Figure 7 and 2 both have advantages and disadvantages and one could argue using either waveform “in accordance with the concepts of the present invention” as stated in Paragraph [0039]
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698           


/LIN YE/Supervisory Patent Examiner, Art Unit 2697                                                                                                                                                                                                           
                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.